Citation Nr: 1225384	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  08-35 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Buchs, Law Clerk







INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.  

2.  The Veteran has alleged in-service stressors related to fear of hostile military activity consistent with the circumstances of his service, and the record includes competent opinion confirming these stressors are sufficient to support a diagnosis of PTSD and a link between these stressors and the Veteran's symptoms.   


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5203, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Given the favorable disposition of the claim for service connection for PTSD, the Board finds all notification and development actions needed to fairly adjudicate the claim have been accomplished.

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence the in-service stressor occurred.  38 C.F.R. § 3.304(f).

The first requirement for service connection for PTSD is a medical diagnosis of the disorder.  Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting VA has adopted the nomenclature of the DSM-IV).  

On July 13, 2010, VA published a final rule amending its adjudication regulation governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010, to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.

The revisions add to the types of claims the VA will accept through credible lay testimony alone, as being sufficient to establish the occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  38 C.F.R. § 3.304(f) previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to establish the occurrence of the claimed in-service stressor.  VA later amended 38 C.F.R. § 3.304(f) to also authorize VA to accept the statements of Veterans who are former prisoners-of-war, as well as those with an in-service diagnosis of PTSD, as sufficient to establish occurrence of an in-service stressor if such statements are consistent with the places, types, and circumstances of service.  

The primary result of the amendment of 38 C.F.R. § 3.304(f) was the elimination of the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The new regulatory provision requires (1) a VA psychiatrist or psychologist, or contract equivalent, must confirm the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  VA TL 10-05 (July 16, 2010).  

Specific to PTSD claims under which the new §3.304(f)(3) may be applicable, the Veteran's DD Form 214 would verify service in a location that involves "hostile military or terrorist activity" as evidenced by such awards as an Iraq Campaign Medal, Afghanistan Campaign Medal, or a Vietnam Service Medal.  VA TL 10-05 (July 16, 2010).  

Factual Background and Analysis

The Veteran asserts he has PTSD as a result of multiple stressors during military service.  The first stressor involved the Veteran's arrival in Vietnam where his plane could not land because the air field was under attack, once landed his bus took fire, and upon arrival at camp in Long Bien he was attacked without having weapons to protect himself.  The next day the Veteran saw bodies of enemy soldiers stuck in the perimeter wire.  The second stressor involved the metal safety cage of a heavy duty fork lift breaking loose and striking the Veteran's head as the fork lift headed towards the deep water end of the pier.  The third stressor involved finding a friend killed.  Additionally, the Veteran experienced nightly stressors involving his unit being attacked by rockets, mortars, small arms fire, and sniper fire.

The Veteran's service personnel records reflect he served in the Republic of Vietnam from April 1967 to April 1968.  His military occupation specialty (MOS) during this time period was Longshoreman (56A10/57A10) and his principal duty was loading and unloading delivery trucks in Long Bien, Can Tho, and Da Nang.  His DD Form 214 reflects that he received the National Defense Service Medal, Expert Rifle, Vietnam Service Medal with two Bronze Service Stars, and the Republic of Vietnam Campaign Medal with Device.  He participated in the Vietnam Counteroffensive Phase II and Phase III.  His service treatment records are unremarkable for complaints, treatment, or diagnosis related to any psychiatric disorders during military service.

In this case, the fork lift accident stressor is documented in the Veteran's service medical records.  The remaining stressors are related to the Veteran's fear of hostile military activity and are consistent with the places, types, and circumstances of his service.  Under these circumstances, the Board finds the Veteran's lay assertions may be accepted as sufficient evidence of each stressor's occurrence.

The Board also notes the Veteran has been diagnosed as having PTSD directly related to stressors that occurred during his military service.  VA treatment records in March 2005 revealed the Veteran underwent a psychiatric evaluation where the psychiatrist diagnosed moderate depression and PTSD.  In March 2007 the Veteran was afforded a VA examination.  The examiner confirmed the Veteran's diagnosis of PTSD and opined that the Veteran's "head trauma incident is only one experience that he cited as his most traumatic combat experience" and that his PTSD was "not based/related to this incident exclusively."  The examiner noted the PTSD diagnosis was supported by August 2006 statements by the Veteran's spouse and an Army buddy, March 2005 and August 2006 letters from the Veteran's psychologist, the evaluation of the psychiatrist in March 2005, and the Veteran's multiple statements regarding his combat trauma.  

Given the facts noted above, and resolving all reasonable doubt in the Veteran's favor, the Board finds the criteria for service connection for PTSD, pursuant to 38 C.F.R. § 3.304(f), are met.    


ORDER

Service connection for PTSD is granted.



___________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


